Title: To Alexander Hamilton from Frederick A. C. Muhlenberg, 18 December 1792
From: Muhlenberg, Frederick A. C.
To: Hamilton, Alexander



Philadia. Dec. 18th. 1792
Sir,

I have communicated your Letter of yesterday to Mrs. Venables & Monroe. The latter has all the papers relating to the Subject in his possession, & I have the pleasure to inform you that your very reasonable Request will be speedily complied with. I have the honor to be with much Esteem
Your most obedt.   humble Servt

Fredk A Muhlenberg
Alexander Hamilton Esqr.

